Citation Nr: 1018889	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  04-09 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for hepatitis, to include 
hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The Veteran served on active duty from September 1968 to 
April 1971. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Boston, Massachusetts, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the Veteran's application 
to reopen the previously denied claim of entitlement to 
service connection for hepatitis. 

In October 2006, the Board reopened the claim for service 
connection and remanded this case for further development.  
The case was again remanded for additional development in 
July 2009 because in an August 2008 addendum to an April 2008 
VA examination it had been opined that "[t]he patient 
developed hepatitis in 1971 after being discharged, and he 
has a history of in the service of IV drug abuse with heroin 
[sic].  Then it is more likely than not that the hepatitis 
was acquired during [the Veteran's] period in the service."  
It was requested that the opinion address whether the 
Veteran's well-documented hepatitis was (1) due to any 
tattoos he received while in Vietnam; (2) due to the use of 
air guns for vaccinations in service; or (3) due to the use 
of drugs, including IV drug abuse with heroin, during 
service.  

The case has now been returned for appellate consideration.  


FINDINGS OF FACT

The Veteran's current hepatitis C is the result of the 
intentional use of intravenous drugs, including heroin, 
during active service which constitutes willful misconduct 
and, thus, hepatitis C was not incurred in line of duty.  




CONCLUSION OF LAW

Because hepatitis C is due to willful misconduct from 
intravenous abuse of drugs during service it was not incurred 
in the line of duty.  38 U.S.C.A. § 105(a) (West 2002); 
38 C.F.R. § 3.301(a) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

When a complete or substantially complete application for 
benefits is received, VA will notify the claimant of: (1) any 
information and medical or lay evidence needed to 
substantiate the claim, and (2) what portion thereof VA will 
obtain, and (3) what portion the claimant is to provide (Type 
One, Type Two, and Type Three, respectively).  38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b); see Shinseki v. Sanders, 
129 S. Ct. 1696 (2009).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a new and material evidence claim, the notice must include 
the evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish the underlying claim for the benefit sought.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The VCAA notice was intended to be provided before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the October 2006 Board decision it was found that "the 
[V]eteran was provided with notice of what type of 
information and evidence was needed to substantiate a claim 
for service connection, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal."  The 
case was remanded, in part, to send "a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that includes an explanation as to the information or 
evidence needed to establish a disability rating and 
effective date for the claim on appeal, as mandated by the 
Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006)."  This was done by a letter from the Appeals 
Management Center (AMC) in November 2006, which not only 
complied with the holding in Dingess, Id., but also notified 
the Veteran of the evidence needed to substantiate a claim of 
service connection, namely, evidence of an injury, disease, 
or event causing an injury or disease during service; 
evidence of current disability; and evidence of a 
relationship between the current disability and the injury, 
disease, or event causing an injury or disease during 
service.  He was also notified that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that he could submit private medical records or authorize 
VA to obtaining private medical records on his behalf.  

An error in failing to afford a preadjudication notice 
(timing-of-notice error) can be cured by notification 
followed by readjudication.  See Mayfield v. Nicholson, 
499 F.3d at 1323-24; Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006); Pelegrini v. Principi, 18 Vet. App. 112, 122-24 
(2004).  A Supplemental Statement of the Case (SSOC) 
constitutes a readjudication of a claim, even if it states 
that it is not a decision on the appeal. Mayfield v. 
Nicholson, 20 Vet. App. 537, 541-42 (2006); affm'd Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed.Cir. 2007) (a SSOC serves as 
a readjudication decision); see also Prickett, 20 Vet. 
App. at 377-78.  

Here, the case was readjudicated in a September 2009 SSOC and 
again in an SSOC in January 2010.  

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra (38 
C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (notice of the five elements of a service 
connection claim), aff'd Hartman v. Nicholson, 483 F.3d 1311, 
2007 WL 1016989 (C.A. Fed. 2007).  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claims.  The Veteran's service treatment records as well 
as private and VA treatment records are associated with the 
claim files.  He declined the opportunity to testify in 
support of his claim.  He has not identified any additionally 
available evidence for consideration in his appeal.  

Here, additional VA treatment records were obtained following 
the 2009 Board remand and the Veteran did not provide any 
additional information as to other private clinical records 
that were not already on file.  Also, he was provided a VA 
examination in April 2008 for the purpose of determining 
whether any current hepatitis was related to his military 
service, to which there was an addendum in August 2008.  
Additionally, following the July 2009 Board remand, another 
VA examination was conducted in August 2009, at which time an 
opinion was rendered that the Veteran's current hepatitis was 
most likely due to inservice drug abuse.  The examiner 
reconfirmed that opinion in October 2009.  The 2009 opinion 
did not address whether the hepatitis was due to any tattoos 
he received while in Vietnam or to the use of air guns for 
vaccinations in service.  However, by finding that the 
hepatitis was "more likely than not" due to the IV drug 
abuse" the opinion excluded other possible causes.  Indeed, 
the 2009 examiner had also conducted the April 2008 VA 
examination and provided the August 2008 addendum.  At the 
time of the April 2008 examination the Veteran's history of 
having had a tattoo during service had been reported and, 
thus, because the claim files were reviewed at the time of 
the August 2008 and October 2009 addendums, that history was 
considered by that physician at the time of rendering the 
opinions in 2008 and 2009.  

Accordingly, in this case there has been substantial 
compliance with the Board remands of 2006 and 2009.  
Substantial, rather than absolute or strict, remand 
compliance is the appropriate standard for determining remand 
compliance under Stegall v. West, 11 Vet. App. 268 (1998); 
Dyment v. West, 13 Vet. App. 141 (1999); D'Aries v. Peake, 22 
Vet. App. 97 (2008).  

As there is no indication that the Veteran was unaware of 
what was needed for claim substantiation nor any indication 
of the existence of additional evidence for claim 
substantiation, the Board concludes that there has been full 
VCAA compliance.  

Background

The service treatment records do not show any findings or a 
diagnosis of hepatitis in service. 

A January 1974 VA examination report shows that the Veteran 
reported treatment for hepatitis in July 1971 for ten days.  
On examination, the examiner indicated that the digestive 
system was normal but noted a history of hepatitis.  Results 
of laboratory testing indicated that SGOT (serum glutamic 
oxaloacetic transaminase) was 30, and the laboratory report 
indicated that the normal value is from 5 to 18. SGPT (serum 
glutamate pyruvate transaminase) was 42, and it was indicated 
that the normal value was from 4 to 24. 

Worcester City Hospital records in August and September 1971 
show that the Veteran complained of nausea of three weeks 
duration.  He also reported muscle pain and fatigue after 
return from a tour of duty in Vietnam in April 1971.  It was 
noted that he denied having used heroin or other drugs but 
that he had a tattoo on his back in September 1970 while in 
Vietnam.  A provisional diagnosis of hepatitis was also 
noted. 

Statement from Dr. Carr of January 1977 and March 1980 show 
that the Veteran was treated for serum hepatitis in 1971 and 
that the Veteran never felt completely recovered from the 
illness.  

Additional VA treatment records and examination reports do 
not show treatment for hepatitis.  

A June 1986 VA examination report shows that the Veteran 
reported a history of heroin addiction in Vietnam. 

At a June 1991 RO hearing the Veteran testified that he had 
been introduced to heroin in Vietnam and had gradually 
increased his use to about five or six spoons a day, which is 
what kept him going through that war.  

On VA psychiatric examination in May 1999 the Veteran 
reported not having used heroin in three decades.  

Records from the St. Vincent Hospital dated from November 
1999 and September 2003 show the Veteran was treated for 
chronic hepatitis C.  An undated statement of Dr. Jacques 
states that the Veteran had hepatitis exposure while in 
Vietnam.  It was indicated that his clinical episode of 
jaundice was more likely due to Hepatitis A or Hepatitis B as 
Hepatitis C only infrequently gives symptomatic hepatitis in 
the acute phases.  It was later noted that this exposure was 
clearly over 25 years earlier.  An August 2002 Office 
Consultation record noted that the Veteran was first 
evaluated in 1999.  It was indicated that the Veteran was 
noted to have had an exacerbation of his hepatitis C.  

In August 2002 the Veteran filed his application to reopen 
his claim for service connection for hepatitis C.  

A November 2007 VA outpatient treatment (VAOPT) notations 
indicates that the Veteran "relates problems with erections 
since 2003 when he developed hepatitis C felt to be sustained 
during tattoo during tour in Vietnam."  

On VA examination in April 2008 the Veteran reported having 
used IV drugs, including heroin, when he was in Vietnam.  He 
also had obtained a tattoo on his back and had drunk heavily 
in Vietnam.  When he returned home in August 1971 he became 
quite jaundiced and was diagnosed with serum hepatitis in 
Worcester.  In 1995 he had an abnormal liver scan.  The 
diagnoses were hepatitis C, genotype IIB status post 
treatment with Interferon and Ribavirin; history of 
hypertension; and history of ethanol abuse in the past.  

An April 2008 VA medical examiner opined that "[t]he patient 
developed hepatitis in 1971 after being discharged, and he 
has a history of in the service of IV drug abuse with heroin.  
Then it is more likely than not that the hepatitis was 
acquired during his period in the service."  

In an August 2008 addendum, the April 2008 VA examiner stated 
that after a review of the claim files that "[t]he patient 
developed hepatitis in 1971 after being discharged, and he 
has a history of in the service of IV drug abuse with heroin.  
Then it is more likely than not that the hepatitis was 
acquired during his period in the service."  

On VA examination in August 2009 the Veteran reported that he 
used IV drugs during active service, i.e., heroin, and that 
at that time he was a heavy drinker.  When he returned home 
in August 1971 he became jaundiced and was diagnosed with 
hepatitis at Worcester in 1971.  In 1995 he had abnormal 
liver function tests and was diagnosed with hepatitis C, 
genotype 2B.  A liver biopsy in October 2002 found chronic 
hepatitis C and showed necrosis with architectural distortion 
of probable cirrhosis.  He was treated with Interferon and 
Ribavirin for six months with clearance of the virus.  He 
then did not have any other treatment.  He had stopped 
drinking in 2003.  On physical examination neither his liver 
nor his spleen could be felt.  There was no adenopathy.  The 
diagnoses were hepatitis C, treated with Interferon and 
Ribavirin; hypertension; and a history of drug abuse.  It was 
the examiners opinion that it was more likely than not that 
the Veteran's hepatitis C was most likely due to the IV drug 
abuse.  

In an October 2009 addendum, the August 2009 VA examiner 
stated that he had reviewed the Veteran's files and that the 
August 2009 examiner stood "by the examination dictated" in 
August 2009.  

Analysis

38 C.F.R. § 3.301(a) (2009) provides that: 

Direct service connection may be granted only when a 
disability or cause of death was incurred or 
aggravated in line of duty, and not the result of the 
veteran's own willful misconduct or, for claims filed 
after October 31, 1990, the result of his or her 
abuse of alcohol or drugs. 

38 C.F.R. § 3.301(a) (2009); see also 38 U.S.C.A. § 105(a) 
(West 2002) (disease or injury incurred during service will 
be deemed to have been incurred in the line of duty "unless 
such injury or disease was a result of the person's own 
willful misconduct or abuse of alcohol or drugs.")

Because in this case the Veteran filed his application to 
reopen his claim for service connection for hepatitis, to 
include hepatitis C, in August 2002, after the October 31, 
1990, change in the law, service connection may not be 
granted if he now has hepatitis, to include hepatitis C, due 
to inservice abuse of intravenous (IV) drugs.  

On the question of the medical nexus between the Veteran's 
current hepatitis C and his military service, the only 
supporting evidence is the Veteran's own belief that there is 
a nexus between his inservice tattoos or air gun inoculations 
and his development of hepatitis C during service.  Where as 
here, the determinative issue involves medical causation 
competent medical evidence of the required nexus to support 
the claim.  The Veteran is a lay person and, so, is not 
competent to render a medical opinion as to the required 
nexus, which is essentially a medical determination.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  For this 
reason, the Board rejects the veteran's personal opinion as 
favorable evidence of a nexus between the events in service 
and the current hepatitis C.  

The only competent medical nexus evidence is the VA 
examiner's opinion that the Veteran's current hepatitis C 
developed during service but as a result of the Veteran's 
intravenous use of heroin.  This opinion opposes, rather than 
supports, the claim.  While the VA examiner in this case 
specifically noted the history of the Veteran's having had an 
inservice tattoo but did not specifically note in the 2009 
examination report the Veteran's contention, as he had 
reported, of having had inoculations by an air gun, the Board 
must nevertheless observe that the October 2009 addendum to 
the August 2009 VA examination specifically noted that the 
claim files had been reviewed.  Having reviewed the claim 
files, the examiner had to have read the July 2009 Board 
remand in which all three putative causes of the Veteran's 
current hepatitis were set forth, i.e., inservice tattoo, 
inservice air gun inoculations, and inservice intravenous 
drug use.  Accordingly, the Board must conclude that the 
October 2009 addendum which reaffirmed the August 2009 
opinion considered and implicitly rejected all possible 
etiologies of the Veteran's current hepatitis C other than 
the inservice intravenous drug use.  

In this regard, the November 2007 VAOPT notation concerning 
the Veteran's hepatitis being related to his having had a 
tattoo during service is not a medical opinion.  Rather, that 
clinical notation simply noted that this was what the Veteran 
at that time "relates."  A simply recording of a history 
related by the Veteran, without anything more such as an 
opinion by medical personnel or otherwise unenhanced by any 
additional medical comment, does not rise to the level of 
competent evidence.  LeShore v. Brown, 8 Vet. App. 406 
(1995).   

It is undeniable that the inservice intravenous use of heroin 
constitutes willful misconduct and thus not in the line of 
duty.  Moreover, by law and regulation, any disability 
stemming from drug abuse during service is not the proper 
subject of a grant of service connection.  

As the Board may consider only independent medical evidence 
to support its findings, see Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991), and for the reasons expressed, there is 
no medical evidence favorable to the claim of service 
connection for hepatitis, including hepatitis C; rather, the 
preponderance of the evidence is against the claim, and the 
benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).


ORDER

Service connection for hepatitis, to include hepatitis C, is 
denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


